Case 1:19-cv-00014-CMH-IDD Document 1 Filed 01/04/19 Page 1 of 15 PageID# 1



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                     (Alexandria Division)

K2 GROUP, INC.,

           Plaintiff,

      v.
                                                            CIVIL ACTION NO. ____
K2 GROUP, INC.

and                                                         Jury Trial Demanded

KURT S. KUSHNER,

           Defendants.


                                             COMPLAINT

           Plaintiff K2 Group, Inc. (“K2 Group”), by counsel, for its Complaint against K2 Group,

Inc. (“K2 Indiana”) and Kurt S. Kushner (collectively, “Defendants”) alleges as follows:

                                               PARTIES

           1.      Plaintiff K2 Group, Inc. is a corporation organized and existing under the laws of

the state of Virginia with its principal place of business at 8821 Old Courthouse Road, Suite 204,

Vienna, Virginia 22182.

           2.      On information and belief, Defendant K2 Group, Inc. is a corporation organized

and existing under the laws of the state of Indiana with a principal place of business at 992 Box

Turtle Ct., Columbus, Indiana 47201.

           3.      On information and belief, Defendant Kurt S. Kushner is a citizen of the State of

Indiana, residing at 992 Box Turtle Ct., Columbus, Indiana 47201.

                                    JURISDICTION AND VENUE

           4.      This Court has subject matter jurisdiction over this action pursuant to 15 U.S.C.



                                                    1
sf-3971944
Case 1:19-cv-00014-CMH-IDD Document 1 Filed 01/04/19 Page 2 of 15 PageID# 2



§ 1121 (action arising under the Lanham Act); 28 U.S.C. § 1331 (federal question jurisdiction);

28 U.S.C. § 1338(a) (any Act of Congress relating to trademarks); and 28 U.S.C. § 1367

(supplemental jurisdiction).

       5.      This Court has personal jurisdiction over Defendants as, on information and

belief, Defendants conduct business in this judicial district; Defendants’ infringing services

complained of herein are offered within this judicial district; and Defendants have caused harm

to K2 Group within this judicial district.

       6.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2)

because, on information and belief, Defendants regularly conduct business within this judicial

district. Furthermore, Defendants’ activities have caused harm to K2 Group in this district and

the Lanham Act provides that venue lies in the place of harm to the plaintiff.

                                  GENERAL ALLEGATIONS

                      K2 Group and its Trademark Rights in K2 GROUP

       7.      K2 Group was founded in 2004 as a Service-Disabled, Veteran-Owned Small

Business (“SDVOSB”) by Kevin Kotowski, an experienced Special Forces operator who holds

an advanced degree in information security. K2 Group’s mission is to leverage the technical

thinking and operational mindset of its employees to assist in ensuring the safety and security of

the United States.

       8.      To that end, K2 Group provides a wide array of services to government agencies

and others, including, but not limited to, consulting services in the fields of cybersecurity,

information assurance, homeland safety and security, CBRNE and counter-IED defense, critical

infrastructure protection services, analytical and operational mission support services,

information security services, and personnel training and placement services (the “K2 Group



                                                  2
sf-3971944
Case 1:19-cv-00014-CMH-IDD Document 1 Filed 01/04/19 Page 3 of 15 PageID# 3



Services”).

       9.      K2 Group has continuously provided the K2 Group Services under the trademarks

K2 GROUP® and K2 GROUP INC.® (collectively, the “K2 GROUP Marks”) since at least as

early as April 24, 2007.

       10.     K2 Group’s customers include, but are not limited to: the Army Intelligence &

Security Command, the Department of the Army Asymmetric Warfare Group, the Department of

Homeland Security, the Defense Intelligence Agency, the Department of State, the Defense

Threat Reduction Agency, the Department of the Air Force, the Department of the Army, the

Department of the Navy, the Joint Improvised-Threat Defeat Agency, the Department of

Defense, and Special Operations Command.

       11.     K2 Group owns U.S. Registration No. 4,531,522 for K2 GROUP for

“Consultation services concerning homeland safety and security issues” in International Class

45. The application to register the K2 GROUP mark as shown in Registration No. 4,531,522

was filed on July 28, 2011, with a claimed first use date of March 1, 2007 and a claimed first

use-in-commerce date of March 23, 2007. Attached hereto as Exhibit A is a true and correct

copy of the registration certificate for U.S. Registration No. 4,531,522.

       12.     K2 Group also owns U.S. Registration No. 4,958,055 for K2 GROUP INC. for

“Business consultation in the field of government contracting in the field of national defense;

personnel placement services, namely, providing personnel to clients for the purpose of helping

with planning, coordination, integration, management, logistical and security functions as related

to cyber security” in International Class 35, for “Educational services, namely, classes, seminars,

and workshops in the field of security operations, personal security and cyber security; homeland

defense services, namely, providing critical infrastructure support services, namely, developing,



                                                 3
sf-3971944
Case 1:19-cv-00014-CMH-IDD Document 1 Filed 01/04/19 Page 4 of 15 PageID# 4



coordinating, and conducting security training for government personnel assigned at various

facilities considered critical to the national infrastructure” in International Class 41, for

“Research and development of technology in the fields of homeland safety and security issues”

in International Cass 42, and for “Information security and information operations, namely, the

conducting of threat and vulnerability analysis of cellular telephone communications, wireless

and Internet communications as related to protecting public safety; consulting services in the

field of security, national defense related operational support and analysis; Consulting services in

the field of national defense, homeland safety and security, namely, assist government clients to

analyze requirements and capabilities for applicability and effectiveness in support of current and

future efforts in the field of national defense, homeland safety and security issues; develop and

implement Tactics, Techniques, and Procedures (TTPs), Standard Operating Procedures (SOPs)

that counter various threats to facility operations; safety risk and threat analysis for protecting

public safety” in International Class 45. The application to register the K2 GROUP INC. mark

as shown in Registration No. 4,958,055 was filed on December 14, 2012, with a claimed first use

and first use-in-commerce date of April 24, 2007. Attached hereto as Exhibit B is a true and

correct copy of the registration certificate for U.S. Registration No. 4,958,055.

        13.     Through its continuous, extensive, and substantially exclusive use and promotion

of the K2 GROUP Marks, K2 Group also owns significant common law rights in the K2

GROUP Marks, which are not limited to the services for which the K2 GROUP and K2 GROUP

INC. marks are registered.

        14.     As a result of K2 Group’s expenditures and efforts, the K2 GROUP Marks have

come to signify the high quality of the K2 Group Services. The K2 GROUP Marks have

incalculable reputation and goodwill, belonging exclusively to K2 Group.



                                                   4
sf-3971944
Case 1:19-cv-00014-CMH-IDD Document 1 Filed 01/04/19 Page 5 of 15 PageID# 5



                              Defendants’ Business and Wrongful Conduct

           15.      Kurt S. Kushner, as President of “K2 Group Inc. (a corporation) with an address

of 42717 Woodward Ave, Bloomfield Hills, Michigan 48304” signed a co-existence agreement

(the “Co-Existence Agreement”) with “K2 Group, Inc. (a corporation) with an address of 8221

Old Courthouse Road, Suite 204, Vienna, VA 22182.” The effective date of the Co-Existence

Agreement is August 3, 2015. Attached hereto as Exhibit C is a true and correct copy of the Co-

Existence Agreement.

           16.      The Co-Existence Agreement states: “[t]he parties want to enter into a co-

existence agreement concerning their respective use and/or trademarks and/or trade names of K2

GROUP INC., and to settle the dispute between them relating to such uses.” As evidenced by

this statement, the Co-Existence Agreement was meant to resolve a previous dispute between K2

Group, K2 Indiana, and Mr. Kushner regarding the use of K2 GROUP and substantially similar

trademarks.

           17.      Section 2 of the Co-Existence Agreement provides:

                 “(2) K2 Michigan 1 undertakes that is shall not directly or indirectly use a K2 (or
                 confusingly similar term) trademark, trade name or other use in connection with:

                            iv.      government contracts;
                            v.       government consulting;
                            vi.      national security/public safety consulting;
                            vii.     cybersecurity;
                            viii.    information operations related to the services described in
                                     subsections iv, v, vi, vii or ix of this Section 2; or
                            ix.      intelligence/counterintelligence.

                 and shall not make any trademark application, corporate or governmental filing in
                 connection with such services under or with any K2 Group name, trade name,
                 trademark or designation.”

           18.      Despite the restrictions in Section 2 of the Co-Existence Agreement, Defendants


1
    K2 Indiana is identified as “K2 Michigan” in the Co-Existence Agreement.

                                                         5
sf-3971944
Case 1:19-cv-00014-CMH-IDD Document 1 Filed 01/04/19 Page 6 of 15 PageID# 6



have made a number of “corporate or governmental filing[s] in connection with [the specified]

services under or with” the K2 Group name.

       19.     K2 Indiana is currently registered with the Federal Government’s System for

Award Management (“SAM”) using the name K2 Group, Inc. SAM is a centralized database

used for a number of government processes, including procurement. Attached hereto as Exhibit

D is a print-out of the SAM database information for K2 Indiana.

       20.     K2 Indiana is also currently registered as a SDVOSB with the U.S. Department of

Veterans Affairs using the name K2 Group Inc. Attached hereto as Exhibit E is a print-out of

the U.S. Department of Veterans Affairs database information for K2 Indiana.

       21.     K2 Indiana is also currently registered with the U.S. Small Business

Administration using the name K2 Group, Inc. Attached hereto as Exhibit F is a print-out of the

U.S. Small Business Administration database information for K2 Indiana.

       22.     K2 Indiana is also currently registered with Dun & Bradstreet using the name K2

Group, Inc. While Dun & Bradstreet is a private entity, many government agencies use Dun &

Bradstreet as an informational database when reviewing contractors, such that Dun & Bradstreet

serves as a direct link to companies conducting business with U.S. federal and state

governments. For example, the Federal Government’s SAM previously described above

retrieves information regarding companies conducting business with government agencies

directly from the Dun & Bradstreet portal. Additionally, K2 Indiana’s own Dun & Bradstreet

profile states that it “[s]ells to commercial concerns and government. Territory : United States.”

Attached hereto as Exhibit G is a print-out of the Dun & Bradstreet database information for K2

Indiana.

       23.     Each of the “K2 Group” registrations listed above violates the terms of the Co-



                                                 6
sf-3971944
Case 1:19-cv-00014-CMH-IDD Document 1 Filed 01/04/19 Page 7 of 15 PageID# 7



Existence Agreement. Namely, these registrations violate the provision that K2 Indiana “shall

not make any trademark application, corporate or government filing in connection with [the

services specified in Section 2] under or with any K2 Group name, trade name, trademark or

designation.”

       24.      K2 Indiana was not registered with the corporate and government organizations

listed above prior to the effective date of the Co-Existence Agreement. Defendants made these

registrations after the effective date of the Co-Existence Agreement and in full knowledge of the

provisions contained in the Co-Existence Agreement.

       25.      Additionally, K2 Indiana’s Dun & Bradstreet profile lists www.k2groupinc.net as

its website. This website does not belong to K2 Indiana, but was specifically transferred to K2

Group as provided in Section 4 of the Co-Existence Agreement: “At the end of the Phase Out

Period, all of the above Domain Names [including k2groupinc.net] owned by K2 Michigan shall

be transferred to K2 Group.” K2 Indiana’s use of this website for its Dun & Bradstreet profile is

in further violation of the provision in the Co-Existence Agreement that “[d]uring or after the

Phase Out Period, K2 Michigan shall not secure, directly or indirectly, or otherwise own, license

or use any other domain name that includes or incorporates K2 and GROUP.”

       26.      On information and belief, Defendants also continue to use trademark and trade

names incorporating “K2” in connection with the services listed in Section 2 of the Co-Existence

Agreement.

       27.      This use also violates the terms of the Co-Existence Agreement, namely, the

provision that K2 Indiana “shall not directly or indirectly use a K2 (or confusingly similar term)

trademark, trade name or other use in connection with [the services specified in Section 2].”

       28.      On information and belief, Defendants provide government consulting services



                                                 7
sf-3971944
Case 1:19-cv-00014-CMH-IDD Document 1 Filed 01/04/19 Page 8 of 15 PageID# 8



and personnel placement services, as well as related services (“Defendants’ Services”) under

trademarks comprising or substantially similar to K2 GROUP (collectively, the “Infringing K2

GROUP Marks”). These services are of the same nature as the K2 Group Services offered under

the K2 GROUP Marks and compete directly with those services.

       29.     On information and belief, and as evidenced by the Co-Existence Agreement,

Defendants have been aware of the K2 GROUP Marks and the K2 Group Services since prior to

August 2015.

       30.     On information and belief, and as evidenced by the “K2 Group” registrations

listed above and the statement in K2 Indiana’s Dun & Bradstreet profile that it “[s]ells to

commercial concerns and government. Territory : United States,” Defendants provide

Defendants’ Services to government entities, to which K2 Group markets the K2 Group

Services. On information and belief, Defendants also market these services through channels of

trade that overlap with those where the K2 Group Services are offered.

       31.     On information and belief, Defendants have intentionally traded on the goodwill

associated with K2 Group’s K2 GROUP Marks by marketing and providing similar and

competing services under the Infringing K2 GROUP Marks.

       32.     On information and belief, Defendants did not begin providing services under the

Defendants’ Infringing Marks until well after K2 Group first provided the K2 Group Services

under the K2 GROUP Marks.

       33.     K2 Group has not authorized, licensed, or otherwise endorsed Defendants’ use of

marks that are confusingly similar to K2 Group’s K2 GROUP Marks. In fact, K2 Indiana

entered into an agreement with K2 Group that expressly prohibits Defendants’ conduct.

       34.     Defendants’ use and promotion of identical or nearly identical marks in



                                                 8
sf-3971944
Case 1:19-cv-00014-CMH-IDD Document 1 Filed 01/04/19 Page 9 of 15 PageID# 9



connection with services that compete with the K2 Group Services has caused and is likely to

continue to cause confusion as to the source, affiliation, or sponsorship of Defendants’ Services.

Defendants’ use of identical or nearly identical marks for substantially similar services falsely

suggests to consumers that Defendants and Defendants’ Services are affiliated with or sponsored

by K2 Group, or that Defendants’ Services offered under Defendants’ Infringing Marks come

from the same source as K2 Group’s K2 Group Services.

       35.     On September 17, 2018, K2 Group sent a cease-and-desist letter to Mr. Kushner,

as President of K2 Indiana, regarding Defendants’ use of the Infringing K2 GROUP Marks and

“K2 Group” registrations in breach of the Co-Existence Agreement. After receiving a response

from Mr. Kushner directing it to send correspondence to counsel for Mr. Kushner, K2 Group

sent a second cease-and-desist letter to counsel for Mr. Kushner on September 20, 2018. Despite

correspondence and several telephone calls with counsel for Mr. Kushner, Defendants have not

remedied their breach of the Co-Existence Agreement nor ceased their infringing activity.

       36.     Defendants’ conduct is ongoing and will continue unless restrained by the Court.

Unless Defendants are enjoined from engaging in the wrongful conduct described above, K2

Group will suffer irreparable harm, including through loss of goodwill, reputation, market share,

and revenue.

       37.     K2 Group has no adequate remedy at law for the irreparable harm that it is likely

to suffer from loss of control of its K2 GROUP Marks and association with Defendants.

                                          COUNT I
                               Federal Trademark Infringement
                                      (15 U.S.C. § 1114)

       38.     K2 Group hereby realleges and incorporates by reference each and every

preceding paragraph of this Complaint as if set forth herein.



                                                 9
sf-3971944
Case 1:19-cv-00014-CMH-IDD Document 1 Filed 01/04/19 Page 10 of 15 PageID# 10



         39.   The acts of Defendants described above constitute trademark infringement in

violation of Section 32 of the Lanham Act, 15 U.S.C. § 1114.

         40.   K2 Group has valid and protectable registered rights in the K2 GROUP and K2

GROUP INC. marks. K2 Group has used the K2 GROUP and K2 GROUP INC. marks since at

least as early as 2007. These rights pre-date Defendants’ first use of the Infringing K2 GROUP

Marks.

         41.   Defendants had actual knowledge of K2 Group’s ownership and use of the K2

GROUP and K2 GROUP INC. marks at least as early as August 3, 2015, the date of the Co-

Existence Agreement.

         42.   On information and belief, Defendants use and have continued to use the

Infringing K2 GROUP Marks for government consulting services and other related services

despite agreeing not to do so.

         43.   Defendants’ unauthorized use of the Infringing K2 GROUP Marks as alleged

above is likely to cause confusion, mistake, or deception on the part of consumers as to the

source, affiliation, or sponsorship of the services Defendants are offering under the Infringing K2

GROUP Marks, constituting trademark infringement in violation of 15 U.S.C. § 1114.

         44.   As a direct and proximate result of Defendant’s wrongful conduct, K2 Group has

been, is now, and will be irreparably injured and damaged by Defendants’ aforementioned acts,

and unless Defendants are enjoined, K2 Group will suffer further harm to its name, reputation,

and goodwill. This harm constitutes an injury for which K2 Group has no adequate remedy at

law.

         45.   On information and belief, Defendants have acted willfully to usurp K2 Group’s

rights, and should be held liable to K2 Group for treble damages and attorneys’ fees pursuant to



                                                10
sf-3971944
Case 1:19-cv-00014-CMH-IDD Document 1 Filed 01/04/19 Page 11 of 15 PageID# 11



15 U.S.C. § 1117(a).

                                            COUNT II
                                    False Designation of Origin
                                       (15 U.S.C. § 1125(a))

         46.   K2 Group hereby realleges and incorporates by reference each and every

preceding paragraph of this Complaint as if set forth herein.

         47.   The acts of Defendants described above constitute false designation of origin in

violation of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

         48.   K2 Group has valid and protectable registered rights in the K2 GROUP and K2

GROUP INC. marks. K2 Group has used the K2 GROUP and K2 GROUP INC. marks since at

least as early as 2007. These rights pre-date Defendants’ first use of the Infringing K2 GROUP

Marks.

         49.   Defendants had actual knowledge of K2 Group’s ownership and use of the K2

GROUP and K2 GROUP INC. marks at least as early as August 3, 2015, the date of the Co-

Existence Agreement.

         50.   Defendants’ unauthorized use of the Infringing K2 GROUP Marks as alleged

above is likely to cause consumers to believe that Defendants are affiliated with or sponsored by

K2 Group, or that Defendants’ Services come from the same source as the K2 Group Services.

Such association constitutes false designation of origin in violation of 15 U.S.C. § 1125(a).

         51.   As a direct and proximate result of Defendants’ wrongful conduct, K2 Group has

been, is now, and will be irreparably injured and damaged by Defendants’ aforementioned acts,

and unless Defendants are enjoined, K2 Group will suffer further harm to its name, reputation,

and goodwill. This harm constitutes an injury for which K2 Group has no adequate remedy at

law.



                                                11
sf-3971944
Case 1:19-cv-00014-CMH-IDD Document 1 Filed 01/04/19 Page 12 of 15 PageID# 12



       52.     On information and belief, Defendants have acted willfully to usurp K2 Group’s

rights, with full knowledge of and intent to cause harm to K2 Group, and Defendants should be

held liable to K2 Group for treble damages and attorneys’ fees pursuant to 15 U.S.C. § 1117(a).

                                            COUNT III
                                        Breach of Contract
                                      (Virginia Common Law)

       53.     K2 Group hereby realleges and incorporates by reference each and every

preceding paragraph of this Complaint as if set forth herein.

       54.     The Co-Existence Agreement is a valid and enforceable contract entered into for

good and valuable consideration.

       55.     K2 Group has at all times fully performed its obligations under the Co-Existence

Agreement.

       56.     Defendants breached the Co-Existence Agreement by making a number of

corporate and governmental filings in connection with the services listed in Section 2 of the Co-

Existence Agreement, including, but not limited to, filings with the SAM, the U.S. Department

of Veteran’s Affairs, the U.S. Small Business Association, and Dun & Bradstreet.

       57.     On information and belief, Defendants have also breached the Co-Existence

Agreement by using trademarks and trade names incorporating “K2” in connection with the

services listed in Section 2 of the Co-Existence Agreement.

       58.     Defendants’ breaches of the Co-Existence Agreement are willful.

       59.     As a direct and proximate result of Defendants’ breach of the Co-Existence

Agreement, K2 Group has suffered direct and consequential damages, and is entitled to recover

compensatory damages in an amount to be determined at trial.

       60.     As a direct and proximate result of Defendants’ breach of the Co-Existence



                                                12
sf-3971944
Case 1:19-cv-00014-CMH-IDD Document 1 Filed 01/04/19 Page 13 of 15 PageID# 13



Agreement, K2 Group has been, is now, and will be irreparably injured and damaged by

Defendants’ aforementioned acts, and unless Defendants are enjoined, K2 Group will suffer

further harm to its name, reputation, and goodwill. This harm constitutes an injury for which K2

Group has no adequate remedy at law.

                                         JURY DEMAND

       K2 Group hereby demands a trial by jury on all issues upon which a trial by jury may be

had.

                                     PRAYER FOR RELIEF

       WHEREFORE, K2 Group prays that the Court enter an Order:

       A.      Adjudging that Defendants are committing trademark infringement and false

designation of origin under 15 U.S.C. §§ 1114 and 1125(a);

       B.      Adjudging that Defendants have breached and continue to breach the Co-

Existence Agreement;

       C.      Enjoining Defendants and their officers, agents, servants, employees, attorneys,

and assigns, and all persons in active concert or participation with any of them, from (a) using

the marks K2 and K2 GROUP, or any other designation confusingly similar to K2 Group’s K2

GROUP Marks; (b) doing any act or thing calculated or likely to cause confusion, mistake, or

deception of actual or prospective consumers as to the source, affiliation, or sponsorship of the

services offered or provided by Defendants; (c) otherwise competing unfairly with K2 Group in

any manner; or (d) assisting, aiding, or abetting any other person or business entity in engaging

in or performing any of the activities referred to in parts (a) through (c) of this paragraph;




                                                 13
sf-3971944
Case 1:19-cv-00014-CMH-IDD Document 1 Filed 01/04/19 Page 14 of 15 PageID# 14



          D.   Requiring Defendants to file with this Court and to serve on K2 Group, within

thirty (30) days after entry of the injunction, a report in writing and under oath setting forth in

detail the manner and form in which Defendants have complied with the injunction;

          E.   Requiring Defendants to provide a complete accounting to K2 Group for any and

all profits realized from the sale of Defendants’ Services under the Infringing K2 GROUP Marks

from inception of the Infringing K2 GROUP Marks up through the date of the injunction;

          F.   Requiring Defendants, pursuant to 15 U.S.C. § 1118, to deliver up for destruction,

or to show proof of said destruction or sufficient modification to eliminate the infringing matter,

all catalogs, articles, products, displays, labels, circulars, letterhead, business cards, promotional

items, clothing, literature, or other matter in the possession, custody, or under the control of

Defendants or their agents bearing or displaying in any manner the K2 or K2 GROUP mark or

any other designation confusingly similar to K2 Group’s K2 GROUP Marks in connection with

the K2 Group Services;

          G.   Awarding K2 Group its actual compensatory damages, including but not limited

to Defendants’ profits and K2 Group’s damages, in an amount to be determined at trial;

          H.   Awarding K2 Group treble damages pursuant to 15 U.S.C. § 1117 for

Defendants’ knowing, intentional and willful violations of federal law;

          I.   As this is an exceptional case, pursuant to 15 U.S.C. § 1117(a), awarding K2

Group its costs and attorneys’ fees; and

          J.   Awarding to K2 Group such other and further relief as this Court deems just and

proper.



                                                      Respectfully Submitted,



                                                 14
sf-3971944
Case 1:19-cv-00014-CMH-IDD Document 1 Filed 01/04/19 Page 15 of 15 PageID# 15



                     /s/
Justin E. Fairfax (VSB # 72113)
MORRISON & FOERSTER LLP
1650 Tysons Boulevard, Suite 400
McLean, VA 22102-4220
Telephone: (703) 760-7752
Facsimile: (703) 760-7777
JFairfax@mofo.com

Catherine L. Chapple (VSB # 85954)
MORRISON & FOERSTER LLP
1650 Tysons Boulevard, Suite 400
McLean, VA 22102-4220
Telephone: (703) 760-7729
Facsimile: (703) 760-7777
CChapple@mofo.com

Jennifer Lee Taylor (for pro hac vice admission)
MORRISON & FOERSTER LLP
425 Market Street
San Francisco, CA 94105
Telephone: (415) 268-7000
Facsimile: (415) 268-7522
JTaylor@mofo.com
Counsel for K2 Group, Inc.




                                              15
sf-3971944
